                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION



LYNN NABORS-MCNALLY, et al.,

                          Plaintiffs,

v.                                            CIVIL ACTION NO. 2:16-cv-02804

ETHICON, INC.,

                          Defendant.


                     MEMORNADUM OPINION AND ORDER

      On August 13, 2019, I entered an order directing plaintiffs to show cause on or

before August 27, 2019, why their case should not be dismissed without prejudice as

to the remaining defendant, Ethicon, Inc., pursuant to Rule 4(m) of the Federal Rules

of Civil Procedure. Plaintiffs have not shown cause. The court ORDERS that

plaintiffs’ case must be dismissed without prejudice pursuant to Rule 4(m) for failure

to serve the remaining defendant within 90 days after the complaint was filed. No

other defendants remain, and this case is stricken from the docket and closed.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                        ENTER: September 13, 2019
